Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This letter is in response to the Interview of 7 July 2021.  Applicant pointed out the date on the primary reference, Enyart (US 20210107605) does not have a date to qualify as prior art under 102a2.  Examiner is proving the next closest art in order to expedite prosecution, Grimes, which was previously provided in the 892. 

Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1-12 are drawn to invention I, and classified in B63B25/18 . The inventions in claims 1 -12 set forth a deck apparatus including structural definition details of the receptacles and inserts.  The apparatus does not require reposition or prohibit the use of tools.
II.	Claims 13-17 is drawn to invention II, and classified in class B63B2003/485. The invention in claims 13-17 sets forth a method of arranging and rearranging deck modules.  The method does not require hold-downs nor anti-rotation rings.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: 
(1) 	the process for using the product as claimed can be practiced with another materially different product, or 

In the instant case, the apparatus does not require it be rearranged or prohibit from using tools.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention;
(e) 	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Patrick Flies on 14 April 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. (Examiner confirmed rejoinder will still be possible and can be discussed further.)

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
a) the receptacle plate of Claim 2,
b) deck mat of claim 3
do not appear in the specification.  (This is not a term of art; Examiner isn’t sure what the referential object is. This should also have the 112a support explained in the arguments.)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deck mat” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the functional limitation “receptacle” fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because the claim merely recite a description of a problem to be solved or a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result. (See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) discussed in MPEP 2173.05g) (The noun receptacle means “something that receives and holds a thing or substance, or into which another thing may be put; a containing vessel, place, or space; a repository” is fundamentally functionally defined by the context of the receiving object.  In the claimed context, the received object is equally as undefined as a “receptacle insert” which is circular logic.  The scope of which things can be receptacles, such as bolt holes, rope fairleads, wood into which nails can be hammered, or sandbags would not provide boundaries of claimed subject matter to a person of ordinary skill in the art.  This description needs more structural or geometric definition.) 

Claim 6 limitation “hold down” (verb used as a noun is a nonce defined purely functionally is the equivalent with the term “means for holding down.”  It does not relate to a specific known structure in this context.)  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No corresponding structure is identified. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102a2 as being anticipated by Grimes (US 6739281 B1).
	Regarding Claim 1, Grimes discloses a boat having a deck comprising: a plurality of receptacles arranged in a grid pattern on said deck (Element 18); said receptacles being configured to accept at least one corresponding receptacle insert for a deck module (C2, L5-10), and wherein said module is designed to be movable between said receptacles. (Paragraph starting at C2, L56)

Regarding Claim 12, Grimes discloses a system for arranging boat deck modules comprising: a plurality of deck receptacles wherein each receptacle is essentially identical to each of the other receptacles; and a plurality of deck modules, wherein each module is essentially identical to each of the other modules, wherein each of said modules is configured to removably couple with each of said receptacles. (See Claim 1 above. See Fig. 1.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 6739281 B1) in view of Burg (US 20110210227 A1).
Regarding Claim 2, Grimes discloses the boat of claim 1, further comprising: said deck having a plurality of apertures therein, but does not explicitly disclose wherein at least a receptacle plate and a backing ring are mounted to the top and bottom sides of said deck to form a plurality of receptacles within said apertures.
	Burg discloses wherein at least a receptacle plate (Element 14) and a backing ring (Element 12) are mounted to the top and bottom sides of said deck to form a plurality of receptacles within said apertures.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the receptacle plates and rings of Burg for the mating elements of Grimes.  The motivation to modify Grimes is to use a known attachment point as taught by Burg that are capable of carrying heavy loads.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 6739281 B1) in view of Burg (US 20110210227 A1) and further in view of McGeary (US 2373698 A).
Regarding Claim 3, Grimes in view of Burg discloses the deck of claim 2 but does not explicitly disclose further comprising: a deck mat overlying said deck and having openings corresponding to said receptacles.
	McGeary discloses a deck mat overlying said deck.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a known anti-slip mat to the deck of the vessels and to cut holes for the receptacles.  The motivation to modify Grimes is to provide a method of preventing slipping that can still provide access to the receptacles.  

Regarding Claim 4, Grimes in view of Burg and further in view of McGeary discloses the deck of claim 3, wherein said receptacle insert is essentially flush with said deck or flush with said deck mat overlying said deck. (Burg, paragraph 40)

Claims 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 6739281 B1) in view of Burg (US 20110210227 A1) Jeffrey (US 10118674 B1)
Regarding Claim 6, Grimes in view of Burg discloses the deck of claim 1, but does not explicitly disclose wherein said receptacle insert comprises a hold down.  (It’s arguably implicitly disclosed, as a lock implies a key.)
	Jeffrey discloses a hold down.  (Element 70, Fig. 7 in combination with the receptacle plate.) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use a hold down as a receptacle insert.  The motivation to modify Grimes in view of Burg is to providing the tie down to the tie down assembly. 

Regarding Claim 8, Grimes in view of Burg and further in view of Jeffrey discloses the deck of claim 6, wherein an anti-rotation arrangement is interposed between said plate and said ring through an opening in said hold down. (Element 16 is arranged in a way to prevent rotation, Fig. 1a.)

Regarding Claim 10, Grimes in view of Burg and further in view of Jeffrey discloses the deck of claim 8, wherein said anti-rotation arrangement further comprises: an insert locking pin and corresponding insert openings for accepting said locking pin. (Element 16 acts as a locking pin.  See Fig. 1b.)

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 6739281 B1) in view of Goldsmith (US 5826850 A).
	
Regarding Claim 7, Grimes discloses the deck of claim 1, but does not explicitly disclose wherein said receptacle insert comprises a pedestal.
Goldsmith discloses wherein said receptacle insert comprises a pedestal. (Combination of Element 28 and 20, see Fig. 2.) It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the pedestal of Goldsmith to the receptacle of Grimes.  The motivation to modify Grimes is to provide a seat as contemplated by Grimes paragraph C1, L14).

Regarding Claim 9, Grimes in view of Goldsmith discloses deck of claim 7, wherein an anti-rotation arrangement is interposed between said plate and said ring through an opening in said pedestal. (Element 32, Fig. 2)

Regarding Claim 11, Grimes in view of Goldsmith discloses the deck of claim 9, wherein said anti-rotation arrangement further comprises: an insert locking pin and corresponding insert openings for accepting said locking pin. (Element 32, Fig. 2)


Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (US 6739281 B1) in view of Cooke (US 20170320578 A1)
Regarding Claim 5, Grimes in view of Burg discloses the deck of claim 1, but does not explicitly disclose wherein said receptacle insert comprises a plug.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paddock(US 20080156233 A1), Champion (US 20130280475 A1), Zavada (US 4322192 A),Wang (US 5971684 A). Emsters (US 6302358 B1), Grimes (US 6739281 B1) and Boyd (US 7651305 B1) and Grasso (US 7686551 B2), and Natoce (US 8516971 B1) disclose modular receptacles for a ship deck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        20 September 2021